Exhibit 10.3

HALLADOR PETROLEUM COMPANY
RESTRICTED STOCK UNIT ISSUANCE AGREEMENT


This RESTRICTED STOCK UNIT ISSUANCE AGREEMENT (this “Agreement”) is made and
entered into as of _____________________by and between Hallador Petroleum
Company, a Colorado corporation (the “Corporation”), and
___________________________, an individual (“Participant”).
 
RECITALS
 
A. The Corporation has adopted the 2008 Restricted Stock Unit Plan (the “Plan”),
attached hereto as Exhibit A, pursuant to which the Corporation is authorized to
grant to certain employees of the Company Restricted Stock Units, giving such
recipient the right to receive shares of Common Stock of the Company upon
vesting.
 
B. Participant is to render valuable services to the Corporation, and this
Agreement evidences the special equity incentive award the Plan Administrator
has authorized for Participant as an inducement to continue in the Corporation’s
service.
 
C. All capitalized terms in this Agreement and not otherwise defined herein
shall have the meaning assigned to them in the attached Appendix A.
 
NOW, THEREFORE, it is hereby agreed as follows:
 
1. Grant of Restricted Stock Units.  The Corporation hereby awards to
Participant, as of the Award Date, Restricted Stock Units for the number of
shares of Common Stock indicated below. Each Restricted Stock Unit which vests
during Participant’s period of Service shall entitle Participant to receive one
share of Common Stock on the specified issue date.  The number of shares of
Common Stock subject to the awarded Restricted Stock Units, the applicable
vesting schedule for those shares, the applicable date or dates on which those
vested shares shall become issuable to Participant and the remaining terms and
conditions governing the award (the “Award”) shall be as set forth in this
Agreement.
 
Award Date:
__________________________________
Number of Shares Subject to Award:
__________________________ shares of Common Stock (the “Shares”)
Vesting Schedule:
The Shares shall vest on ______________________ subject to Section 3 and the
other terms of this Agreement.  However, the Shares may be subject to
accelerated vesting in accordance with the provisions of Paragraph 5 below.  The
Shares which vest hereunder shall be issued in accordance with the provisions of
Paragraph 7 of this Agreement, subject to the Corporation’s collection of the
applicable Withholding Taxes.



 
2. Limited Transferability.  Prior to actual receipt of the Shares which vest
and become issuable hereunder, Participant may not transfer any interest in the
Award or the underlying Shares. Any Shares which vest hereunder but which
otherwise remain unissued at the time of Participant’s death may be transferred
pursuant to the provisions of Participant’s will or the laws of inheritance or
to Participant’s designated beneficiary or beneficiaries of this
Award.  Participant may make such a beneficiary designation at any time by
filing the appropriate form with the Plan Administrator or its designee.
 
3. Cessation of Service.  Should Participant cease Service for any reason prior
to vesting in the Shares subject to this Award, then the Restricted Stock Units
awarded hereunder shall be immediately cancelled, and Participant shall
thereupon cease to have any right or entitlement to receive any Shares under
those cancelled units.
 
4. Stockholder Rights.  The holder of this Award shall not have any stockholder
rights, including voting, dividend or liquidation rights, with respect to the
Shares subject to the Award until the Participant becomes the record holder of
those Shares upon their actual issuance following the Corporation’s collection
of the applicable Withholding Taxes.
 
5. Reorganization/Change in Control.
 
A. Any Restricted Stock Units subject to this Award at the time of a
Reorganization may be assumed by the successor entity or otherwise continued in
full force and effect. In the event of such assumption or continuation of the
Award, no accelerated vesting of the Restricted Stock Units shall occur at the
time of the Reorganization; provided, however, that if the Reorganization event
also constitutes a Change in Control, then the special vesting acceleration
provisions of Paragraph 5.C of this Agreement shall be applicable.
 
B. In the event the Award is assumed or otherwise continued in effect, the
Restricted Stock Units subject to the Award will be adjusted immediately after
the consummation of the Reorganization so as to apply to the number and class of
securities into which the Shares subject to those units immediately prior to the
Reorganization would have been converted in consummation of that Reorganization
had the Shares actually been issued and outstanding at that time.
 
C. If the Restricted Stock Units subject to this Award at the time of the
Reorganization are not assumed or otherwise continued in effect in accordance
with Paragraph 5.A above or in event such Reorganization also constitutes a
Change in Control, then those units shall vest immediately upon the effective
date of such Reorganization or Change in Control.  The Shares subject to those
vested units shall be issued on the closing date of the Change in Control or
Reorganization transaction triggering such accelerated vesting (or shall
otherwise be converted into the right to receive the same consideration per
share of Common Stock payable to the other stockholders of the Corporation in
consummation of that Reorganization or Change in Control and distributed at the
same time as such stockholder payments), subject to the Corporation’s collection
of applicable Withholding Taxes pursuant to the provisions of Paragraph 7.  In
no event, however, shall the issuance of the vested Shares or the distribution
of any other consideration for those Shares be made to Participant later than
the later of (i) the close of the calendar year in which the Change in Control
or Reorganization transaction is effected, or (ii) the fifteenth (15th) day of
the third (3rd) calendar month following the effective date of such transaction.
 
D. This Agreement shall not in any way affect the right of the Corporation to
adjust, reorganize or otherwise change its capital or business structure or to
merge, consolidate, dissolve, liquidate or sell or transfer all or any part of
its business or assets.
 
6. Adjustment in Shares.  Should any change be made to the Common Stock by
reason of any stock split, stock dividend, recapitalization, combination of
shares, exchange of shares, spin-off transaction, extraordinary dividend or
distribution or other similar change affecting the outstanding Common Stock as a
class without the Corporation’s receipt of consideration, or should the value of
outstanding shares of Common Stock be substantially reduced as a result of a
spin-off transaction or an extraordinary dividend or distribution, or should
there occur any merger, consolidation or other reorganization, then equitable
adjustments shall be made to the total number and/or class of securities
issuable pursuant to this Award. Such adjustments shall be made in such manner
as the Plan Administrator deems appropriate in order to reflect such change and
thereby preclude a dilution or enlargement of benefits hereunder.  The
determination of the Plan Administrator shall be final, binding and
conclusive.  In the event of a Change in Control or Reorganization, the
adjustments (if any) shall be made in accordance with the provisions of
Paragraph 5.
 
7. Issuance of Shares of Common Stock/Collection of Withholding Taxes.
 
A. On the date on which the Shares vest in accordance with the provisions of
this Agreement or as soon as administratively practicable following such vesting
date, the Corporation shall issue to or on behalf of Participant a certificate
for those vested Shares, subject to the Corporation’s collection of the
applicable Withholding Taxes and Participant’s delivery of any representations
required of him or her pursuant to Paragraph 8.B.  Such issuance shall be
effected no later than the later of (i) the end of the calendar year in which
the applicable vesting date occurs, or (ii) the fifteenth (15th) day of the
third (3rd) calendar month following such vesting date, with the applicable
Withholding Taxes to be collected on or before such issuance.
 
B. Unless Participant (i) otherwise makes satisfactory arrangements with the
Corporation on or before the date on which the Shares vest under this Award to
pay the applicable Withholding Taxes through the delivery of  a check payable to
the Corporation in a dollar amount equal to the Withholding Taxes which the
Corporation must collect from Participant in connection with the vesting and
concurrent issuance of such Shares, and (ii) in fact delivers such check to the
Corporation not later than that vesting date, the Corporation shall collect the
applicable Withholding Taxes by withholding from the vested Shares otherwise
issuable to Participant at that time, a portion of those Shares with a Fair
Market Value (measured as of the vesting date) equal to the applicable
Withholding Taxes; provided, however, that the number of  Shares so withheld
shall not exceed in Fair Market Value the amount necessary to satisfy the
Corporation’s required tax withholding obligations using the minimum statutory
withholding rates for federal and state tax purposes, including payroll taxes,
that are applicable to supplemental taxable income.
 
C. Except as otherwise provided in Paragraph 5 and Paragraph 7.B, the settlement
of all Restricted Stock Units which vest under the Award shall be made solely in
shares of Common Stock.  In no event, however, shall any fractional shares be
issued. Accordingly, the total number of shares of Common Stock to be issued
pursuant to that Award shall, to the extent necessary, be rounded down to the
next whole share in order to avoid the issuance of a fractional share.
 
8. Securities Law Compliance
 
A. The Shares issued under this Agreement will not be registered under the 1933
Act, and will be issued to Participant in reliance upon the private placement
exemption from such registration provided under Section 4(2) of the 1933
Act.  Participant hereby confirms that Participant has been informed that the
issued Shares will be restricted securities under the 1933 Act and may not be
resold or transferred unless those shares are first registered under the Federal
securities laws or unless an exemption from such registration is
available.  Accordingly, Participant hereby acknowledges that Participant will
acquire the Shares for investment purposes only and not with a view to resale
and will hold the Shares for an indefinite period and that Participant is aware
that SEC Rule 144 issued under the 1933 Act which exempts certain resales of
restricted securities will require such shares to be held for a period of at
least one year after their issuance pursuant to this Agreement.
 
B. Upon demand by the Corporation, Participant shall deliver to the Corporation
a representation in writing that Participant will acquire the Shares issued
under this Agreement for investment only and not for resale or with a view to
distribution, and containing such other representations and provisions with
respect thereto as the Corporation may require.  Should the Corporation make
such demand, then delivery of such representation shall be a condition precedent
to Participant’s right to the issuance of the Shares.
 
C. Participant shall make no disposition of the issued Shares unless and until
there is compliance with all of the following requirements:
 
(i) Participant shall have provided the Corporation with a written summary of
the terms and conditions of the proposed disposition.
 
(ii) Participant shall have provided the Corporation with an opinion of counsel,
in form and substance satisfactory to the Corporation, that (i) the proposed
disposition does not require registration of the Shares under the 1933 Act, or
(ii) all appropriate action necessary for compliance with the registration
requirements of the 1933 Act or any exemption from registration available under
the 1933 Act (including Rule 144) has been taken.
 
The Corporation shall not be required (i) to transfer on its books any Shares
issued pursuant to this Agreement which have been sold or transferred in
violation of the provisions of this Agreement, or (ii) to treat as the owner of
those Shares, or otherwise to accord voting, dividend or liquidation rights to,
any transferee to whom the Shares have been transferred in contravention of this
Agreement.


D.  The stock certificates for any Shares issued under this Agreement shall be
endorsed with the following restrictive legend:
 
“The shares represented by this certificate have not been registered under the
Securities Act of 1933.  The shares may not be sold or offered for sale in the
absence of (a) an effective registration statement for the shares under such
Act, (b) a ‘no action’ letter of the Securities and Exchange Commission with
respect to such sale or offer or (c) an opinion of counsel, in form satisfactory
to the Corporation, that registration under such Act is not required with
respect to such sale or offer.”


9. Benefit Limit. In the event the vesting and issuance of the Shares subject to
this Award would constitute a parachute payment under Code Section 280G, the
vesting and issuance of those Shares shall be subject to reduction to the extent
necessary to assure that the number of Shares which vest and are issued under
this Award will be limited to the greater of (i) the number of Shares which can
vest and be issued without triggering a parachute payment under Code Section
280G, or (ii) the maximum number of Shares which can vest and be issued under
this Award so as to provide the Participant with the greatest after-tax amount
of such vested and issued Shares after taking into account any excise tax the
Participant may incur under Code Section 4999 with respect to those Shares and
any other benefits or payments to which the Participant may be entitled in
connection with any change in control or ownership of the Corporation or the
subsequent termination of the Participant’s Service.
 
10. Compliance with Other Laws and Regulations.  The issuance of shares of
Common Stock pursuant to the Award shall be subject to compliance by the
Corporation and Participant with all applicable requirements of law relating
thereto and with all applicable regulations of any Stock Exchange on which the
Common Stock may be listed for trading at the time of such issuance.
 
11. Notices.  Any notice required to be given or delivered to the Corporation
under the terms of this Agreement shall be in writing and addressed to the
Corporation at its principal corporate offices.  Any notice required to be given
or delivered to Participant shall be in writing and addressed to Participant at
the address indicated below Participant’s signature line on this Agreement.  All
notices shall be deemed effective upon personal delivery or upon deposit in the
U.S. mail, postage prepaid and properly addressed to the party to be notified.
 
12. Successors and Assigns.  Except to the extent otherwise provided in this
Agreement, the provisions of this Agreement shall inure to the benefit of, and
be binding upon, the Corporation and its successors and assigns and Participant
and the legal representatives, heirs and legatees of Participant’s estate and
any beneficiaries of the Award designated by Participant.
 
13. Construction.  All interpretations and constructions of the provisions of
this Agreement and all determinations on any questions arising under this
Agreement shall be made by the Plan Administrator, and its decision on such
matters shall be conclusive and binding on all persons having an interest in
this option.
 
14. Governing Law.  The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the State of Colorado without resort
to that State’s conflict-of-laws rules.
 
15. Employment at Will.  Nothing in this Agreement shall confer upon Participant
any right to continue in Service for any period of specific duration or
interfere with or otherwise restrict in any way the rights of the Corporation
(or any Subsidiary employing or retaining Participant) or of Participant, which
rights are hereby expressly reserved by each, to terminate Participant’s Service
at any time for any reason, with or without cause.
 
IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first indicated above.


HALLADOR PETROLEUM COMPANY
   
By:
_______________________________
Name:
Victor P. Stabio
Title:
Chief Executive Officer
 
 
PARTICIPANT:
 
   
Signature:
 
Address:
     


 
 
 

--------------------------------------------------------------------------------

 

APPENDIX A
 
DEFINITIONS
 
The following definitions shall be in effect under the Agreement:
 
A. Agreement shall mean this Restricted Stock Unit Issuance Agreement.
 
B. Award shall mean the award of Restricted Stock Units made to Participant
pursuant to the terms of the Agreement.
 
C. Award Date shall mean the date the Restricted Stock Units are awarded to
Participant pursuant to the Agreement and shall be the date indicated in
Paragraph 1 of the Agreement.
 
D. Board shall mean the Corporation’s Board of Directors.
 
E. Change in Control shall mean any change in control or ownership of the
Corporation which occurs by reason of one or more of the following events:
 
i) the acquisition of any person or group of related persons (as determined
pursuant to section 13(d)(3) of the 1934 Act) of beneficial ownership of
securities of the Corporation representing fifty percent (50%) or more of the
total number of votes that may be cast for the election of Board members, or
 
ii) stockholder approval of (A) any agreement for a merger or consolidation in
which the Corporation will not survive as an independent corporation or other
entity, or (B) any sale, exchange or other disposition of all or substantially
all of the Corporation’s assets.
 
In determining whether a subparagraph (i) acquisition has occurred, the person
acquiring beneficial ownership of the securities must be someone other than a
person or an affiliate of a person that, as of April 8, 2008, is the beneficial
owner of securities of the Corporation representing twenty percent (20%) or more
of the total number of votes that may be cast for the election of Board
members.  In determining whether a subparagraph (ii) event has occurred, the
conversion of the Corporation into a limited partnership or other form of entity
shall not constitute a Change in Control unless another Change in Control event
such as a subparagraph (i) acquisition occurs concurrently with such
conversion.  The Board’s reasonable determination as to whether a Change in
Control event has occurred shall be final and conclusive.
 
F. Code shall mean the Internal Revenue Code of 1986, as amended.
 
G. Common Stock shall mean the shares of the Corporation’s common stock.
 
H. Corporation shall mean Hallador Petroleum Company, a Colorado corporation,
and any successor corporation to all or substantially all of the assets or
voting stock of Hallador Petroleum Company, which has by appropriate action
assumed the Award.
 
I. Employee shall mean an individual who is in the employ of the Corporation (or
any Subsidiary, whether now existing or subsequently established), subject to
the control and direction of the employer entity as to both the work to be
performed and the manner and method of performance.
 
J. Fair Market Value per share of Common Stock on any relevant date shall be
determined in accordance with the following provisions:
 
(i) If the Common Stock is listed upon one or more established Stock Exchanges,
then the Fair Market Value per share shall be deemed to be the averages of the
quoted closing prices of the Common Stock on such Stock Exchanges on the date
for which the determination is made, or if no sale shall have been made on any
Stock Exchange on that day, on the next preceding day on which there was such a
sale.
 
(ii) If the Common Stock is not listed upon an established Stock Exchange but is
actively traded on the NASDAQ System, the Fair Market Value per share shall be
deemed to be the last reported sale price for the date for which the
determination is made or (in the absence of any sale on such date) the mean
between the dealer “bid” and “ask” closing prices of the Common Stock on the
NASDAQ System on such day or, if there shall have been no trading or quotes of
the Common Stock on that day, on the next preceding day on which there was such
trading or quotes.
 
(iii) If none of the foregoing apply, the Fair Market Value per share shall be
deemed to be an amount as determined in good faith by the Plan Administrator by
applying any reasonable valuation method.
 
K. 1933 Act shall mean the Securities Act of 1933, as amended.
 
L. 1934 Act shall mean the Securities Exchange Act of 1934, as amended.
 
M. Participant shall mean the person to whom the Award is made pursuant to the
Agreement.
 
N. Plan Administrator shall mean the particular persons or entity which are
authorized to administer the Plan with respect to one or more classes of
eligible persons, to the extent such persons or entities are carrying out
administrative functions under the Plan with respect to the persons under its
jurisdiction.
 
O. Restricted Stock Unit shall mean each unit subject to the Award which shall
entitle Participant to receive one (1) share of Common Stock upon the vesting of
that unit.
 
P. Reorganization shall mean the occurrence of any of the following
transactions:
 
(i) the Corporation is merged or consolidated with another corporation or entity
and the Corporation is not the surviving corporation or does not otherwise
survive as the surviving entity, or
 
(ii) all or substantially all of the assets of the Corporation are acquired by
another entity, or
 
(iii) the Corporation is liquidated or reorganized,
 
Q. Service shall mean Participant’s performance of services for the Corporation
(or any Subsidiary, whether now existing or subsequently established) in the
capacity of an Employee, a non-employee member of the Board or a consultant or
independent advisor, except to the extent otherwise specifically provided in the
documents evidencing the Award..  Participant shall be deemed to cease Service
immediately upon the occurrence of either of the following events: (i)
Participant no longer performs services in any of the foregoing capacities for
the Corporation (or any Subsidiary), or (ii) the entity for which Participant
performs such services ceases to remain a Subsidiary of the Corporation, even
though Participant may subsequently continue to perform services for that
entity.  Service shall not be deemed to cease during a period of military leave,
sick leave or other personal leave approved by the Corporation. Except to the
extent otherwise required by law or expressly authorized by the Plan
Administrator or the Corporation’s written leave of absence policy, no Service
credit shall be given for vesting purposes for any period Participant is on a
leave of absence.
 
R. Stock Exchange shall mean the American Stock Exchange, the Nasdaq Global or
Global Select Market, or the New York Stock Exchange.
 
S. Subsidiary shall mean (i) any corporation (other than the Corporation) or
other entity in an unbroken chain beginning with the Corporation, provided each
such entity (other than the last entity) in the unbroken chain, owns, at the
time of the determination, stock or other equity interests possessing fifty
percent (50%) or more of the total combined voting power of all classes of stock
or other voting interests in one of the other corporations or entities in such
chain, or (ii) any entity that is directly or indirectly controlled by the
Corporation.
 
Withholding Taxes shall mean (i) the employee portion of the federal, state and
local employment taxes required to be withheld by the Corporation in connection
with the vesting and concurrent issuance of the shares of Common Stock under the
Award and (ii) the federal, state and local income taxes required to be withheld
by the Corporation in connection with such vesting and issuance of those shares.
 

 
